DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.          Claims 1-2, 23 have been amended, claims 6, 8-20, 25 have been cancelled, and claims 1-5, 7, 21-24, 26-27 are pending as amended on 09/01/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 09/01/21. In particular, claim 1 has been amended to include features “in a non-aqueous fluid, wherein the non-aqueous fluid is an oil-based
fluid or the non-aqueous phase of an emulsion: and allowing the one or more associative polymers to form one or more supramolecular assemblies in the non-aqueous fluid thereby increasing the viscosity of the treatment fluid.” Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
7.      This application is a 371 of PCT/US2019/035689 06/06/2019.

Response to Amendment
8.         Applicant's amendment filed on 09/01/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 09/01/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.       Applicant's arguments with respect to rejection of claims 1-6, 21, 23-25 under 35 U.S.C. 102(a)(1) as being anticipated by Gaillard (US 2013/0005616), claims 4 under 35 U.S.C. 103 as being unpatentable over Gaillard in view of Kornfield (US 10087310), claims 7, 24, 26, 27 under 35 U.S.C. 103 as being unpatentable over Gaillard in view of Schnoor (WO 2016/195713), and claim 22 under 35 U.S.C. 103 as being unpatentable over Gaillard in view of Ezell (US 2011/0114318) filed on 09/01/21, have been fully considered but are moot in view of amendment. Gaillard  does not disclose amended features. Accordingly, previous rejections have been withdrawn. In view of amendment to claims and response, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claims 7, 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The metes and bounds of claims 7, 23 cannot be ascertained as being depends from cancelled claim 6. Applicants are suggested to either cancel claims 7, 23 or amend to depends from non-cancelled claim.
            Appropriate correction is required.

Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

15.      Claims 1-5, 21-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Waters (US 2009/0107671) in view of Kornfield (US 10087310).
           Regarding claims 1, 3-5, 21, Waters discloses a method of treating a wellbore comprising introducing a oilfiled treatment fluid such as drilling fluid into a wellbore penetrating at least a portion of subterranean formation, wherein the treatment fluid comprise thickener or rheology modifier associative polymer in non-aqueous fluid such as oil-based or invert emulsion (para [0011], [0031], [0037]-[0038]). Waters does not disclose allowing the one or more associative polymers to form one or more supramolecular assemblies in the non-aqueous fluid thereby increasing the viscosity of the treatment fluid.
            However, Kornfield discloses thickener or rheology modifier associative polymer in non-aqueous fluid for use in the oil filed technology, wherein associative polymer comprises backbone and functional groups, wherein the backbone of the associative polymer composed of poly(butadiene) (PB) and poly(isoprene), and substituted or unsubstituted polyolefins such as polyisobutylene (PIB) and ethylene-butene copolymers, poly(norbornene), poly(octene), polystyrene (PS), poly(siloxanes), polyacrylates with alkyl side chains, polyesters, and/or polyurethanes), wherein the functional group comprises carboxylic acids with other carboxylic acids, carboxylic acids with amines, alcohols with amines, alcohols with carboxylic acids, diacetamidopyridine with thymine, the Hamilton Receptor with cyanuric acid, and combinations, wherein associative polymers form one or more supramolecular assemblies in the non-aqueous 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Waters with the teaching of Kornfield to provide associative polymer comprises backbone and functional groups, wherein the backbone of the associative polymer composed of poly(butadiene) (PB) and poly(isoprene), and substituted or unsubstituted polyolefins such as polyisobutylene (PIB) and ethylene-butene copolymers, poly(norbornene), poly(octene), polystyrene (PS), poly(siloxanes), polyacrylates with alkyl side chains, polyesters, and/or polyurethanes) , wherein the functional group comprises carboxylic acids with other carboxylic acids, carboxylic acids with amines, alcohols with amines, alcohols with carboxylic acids, diacetamidopyridine with thymine, the Hamilton Receptor with cyanuric acid, and combinations.  The rationale to do so would have been motivation provided by of Kornfield that the associative polymers form one or more supramolecular assemblies in the non-aqueous fluid thereby increasing the viscosity of the treatment fluid. Further, it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair& Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). In an instant case, associative polymers to form one or more supramolecular assemblies in the non-aqueous fluid thereby increasing the viscosity of the treatment fluid.
           Regarding claim 2, Kornfield discloses 10,000 ppm (1 wt%; column 32, lines 47-48), fall into instant claim range of less than 10 wt%.
           Regarding claim 22, Waters discloses a steps of drilling a borehole into a tight subterranean formation (para [0013]).
           Regarding claim 24, Waters discloses an oil (para [0031]).
16.        Claims 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Waters in view of Kornfield applied to claim 1 above, and further in view of Schnoor (WO 2016/195713).
          Waters includes the features of claim 1 above.
         Regarding claim 26, Waters does not disclose weighting agent.
         However, Schnoor discloses a composition comprising viscosifying associative polymer, and weighting agent in the oil filed technology for the wellbore fracturing (para [0036], [0051], [0067], [0090]). 
        It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Waters with the weighting agent, as taught by Schnoor to increase the density of the well bore fluid.
         Regarding claim 27, Waters does not disclose emulsifier.
         However, Schnoor discloses a composition comprising viscosifying associative polymer, and emulsifier in the oil filed technology for the wellbore fracturing (para [0036], [0051], [0067], [0090]). 
          It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Waters with the emulsifier, as taught by Schnoor to emulsify the well bore fluid to lowers the interfacial tension between oil and water.
Conclusion
17.       Claims 7, 23, depends from cancelled claim 6, not examined in this Office action (please See 112 rejection).
18.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766